08-21-00212-CR




                                                                                 FILED IN
                                                                          8th COURT OF APPEALS
                                                                              EL PASO, TEXAS
                                                                          1/18/2022 3:34:00 PM
                                    500 E. San Antonio Suite 105          ELIZABETH G. FLORES
                                        El Paso, Texas 79901                      Clerk
                                           (915) 546-2071
                                         Fax (915) 546-2012


January 18, 2022


To whom it may concern,

The County Clerk’s Office is respectfully requesting an extension in order to prepare the appeal
for case number 20200C07849 Miguel Moreno, Court of Appeals Number 08-21-00212-CR. We
would like to request a week extension from today’s date in order to carefully prepare the appeal.

                                             Sincerely,

                                           /s/ Cindy Ortiz
                                           Cindy Ortiz
                                     Administrative Specialist Senior – Criminal Division